Title: To Benjamin Franklin from Larwood, Van Hasselt & Van Suchtelen, 21 March 1782
From: Larwood, Van Hasselt & Van Suchtelen
To: Franklin, Benjamin


Honnourable Sir!
Amsterdam the 21st March 1782
We are honnoured with your Excellency’s much respected favour of 11th Instt. and well observe the Contents, for which please to accept our Thanks; the honnourable John Adams Esqr. hath accepted the 51 bills in question to gether f. 40958:—Bank & in consequence thereof these bills have been duely paid to us.
We beg leave to make Your Excellency an offer of our best Services here & we have the honnour to remain most sincerely Honnourable Sir! Your Excellencys Most Obedt & most humble Servants
Larwood VAN Hasselt VAN Suchtelen
 
Addressed: The Honnourable Benjn: / Franklin Esqr. / Commissioner for the United States / of North America / at / Passy / near Paris
